DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-07-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 01-12-22.
Claims 10 and 21 are amended.
Claims 1-9, 17-20, 30-31 and 38 are canceled.
Claims 10-16, 21-29 and 32-37 are pending.

Response to Arguments 
Applicant's arguments with respect to claims 10 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-12, 16, 21-23, 25, 28-29 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US20140151891), in view of Daimia et al. (US20190305402) and Blaquiere et al. (US20130285739).
Re Claims 10 and 21, Takano show and disclose
A direct current (DC) to direct current (DC) power converter comprising: 
at least one component (components 14a-d, fig. 2) mounted on a first surface of a printed circuit board (intermediate substrate 13, fig. 2) of a circuit package (10, fig. 2), an additional electrical component (components 14e-f, fig. 2) mounted on a second surface opposite the first surface; and 
an interposer printed circuit board (interposer 12a-b, fig. 2) mounted on the second surface (fig. 2),
 wherein the interposer printed circuit board does not contact the additional electrical component (fig. 2) and is configured to provide a standoff (provide a standoff function, fig. 2) to prevent the additional electrical component from contacting a motherboard (11, fig. 2) when the printed circuit board of the circuit package is mounted to the motherboard;
Takano does not disclose
the at least one component mounted on the first surface of the circuit board being an inductor and a transformer to form a power conversion circuit package of DC-to-DC power conversion circuit.

the at least one component (components 136, fig. 43-44) mounted on the first surface of the circuit board (134-2, fig. 43-44) being an inductor and a transformer to form a power conversion circuit package for DC-to-DC power converter (The components 136 may include any suitable IC components, one or more of the components 136 may include a die, one or more of the components 136 may include a resistor, capacitor (e.g., decoupling capacitors), inductor, DC-DC converter circuitry, or other circuit elements, [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art to use a component include an inductor on a circuit board to form a DC-to-DC power conversion circuit as taught by Dalmia in the electronic device of Takano, in order be able to use variety electrical components to form different circuits for the electronic device;
Takano does not explicitly disclose the interposer comprising: a first signal path to transmit a first power signal at a first current; a second signal path to transmit a second power signal at a second current that is different from the first current, wherein the first power signal is converted to the second power signal by the power conversion circuit; and a control signal path to transmit control signals, the at least one control signal path comprising at least one control signal conductor and a rerouting layer;
Since Takano and Dalmia disclose, the DC-to-DC power conversion circuit is mounted on the motherboard, and the interposer is between the DC-to-DC power conversion circuit and the motherboard (fig. 2), the interposer having a 
It is also evidenced by Blaquiere that the power and control signal paths could through an interposer circuit board (with interposer that embeds configurable logic cells to create intelligent and dynamic power and thermal management, [0143], the power distribution system enabled by the interposer, [0298], and The power is delivered to the ICs by the means of the interposer, [0420]; a clock signal dispatched to the whole system by the interposer, [0483], all the control signals of is accessible from the interposer, and the interposer is able to create a communication links for controller, [0460]); and the at least one 
Therefore, it would have been obvious to one having ordinary skill in the art to use the through via and conductive layer of an interposer to make signal paths of power and control signals through the interposer as taught by Blaquiere in the electronic device of Takano, in order to make the interposer (in middle) successfully connecting the conversion circuit on the circuit board (on top surface) and the motherboard (at bottom surface) for the electronic device; and since using a interposer to make signal paths between top to bottom surfaces is well-known and common in the art.
Re Claims 11 and 22, Takano show and disclose
The DC-to-DC power converter of claims 10 and 21 respectively, wherein the interposer printed circuit board comprises a plurality of top side pads (for 32a-b, fig. 2) and a plurality of bottom side pads (for 22a-b, fig. 2), each of the plurality of top side pads being aligned with one of the plurality of bottom side pads (fig. 2; The spacers 12a, 12b include through electrodes (not illustrated), [0040]. The through electrodes electrically connect the bumps 23a, 23b that are provided on the first main surfaces (the upper surfaces in FIG. 2) of the spacers 12a, 12b, respectively, with the bumps 22a, 22b that are provided on the second main surfaces (lower surfaces in FIG. 2) of the spacers 12a, 12b, respectively. The spacers 12a, 12b may include a wiring layer electrically connected to the through electrodes, [0040]).
Re Claims 12 and 23, Takano show and disclose
The DC-to-DC power converter of claims 11 and 22 respectively, wherein: the first signal path extends between (i) a first of the plurality of top side pads (23a, fig. 2) and (ii) one of the plurality of bottom side pads (22a, fig. 2) that is aligned with the first of the plurality of top side pads; and the second signal path extends between (i) a second of the plurality of top side pads (23b, fig. 2) and (ii) another of the plurality of bottom side pads (22b, fig. 2) that is aligned with the second of the plurality of top side pads.
Re Claims 16 and 28, Takano show and disclose 
The DC-to-DC power converter of claims 10 and 21 respectively, wherein the interposer printed circuit board is a first interposer circuit board (12a, fig. 2), wherein the DC-to-DC power converter (or the printed circuit board assembly, claim 28) further comprises a second interposer circuit board (12b, fig. 2), and wherein the additional electrical component extends through a space defined between the first and second interposer printed circuit boards (fig. 2).
Re Claim 25, Takano show and disclose
The DC-to-DC power converter of claim 22, wherein
Takano does not disclose
the first signal path extends between (i) a first of the plurality of top side pads and (ii) one of the plurality of a bottom side pads that is not aligned with the first of the plurality of top side pads and the second signal path extends between (i) a second of the plurality of top side pads and (ii) another of the plurality of bottom side pads that is aligned with the second of the plurality of top side pads. 

the first signal path extends between (i) a first of the plurality of top side pads (3rd left top pad of the interposer 1704, fig. 52) and (ii) one of the plurality of a bottom side pads (4th left bottom pad of the interposer, fig. 52) that is not aligned with the first of the plurality of top side pads, and the second signal path extends between (i) a second of the plurality of top side pads (1st and 2nd left top pads of the interposer, fig. 52) and (ii) another of the plurality of bottom side pads (1st and 2nd left bottom pads of the interposer, fig. 52) that is aligned with the second of the plurality of top side pads.
Therefore, it would have been obvious to one having ordinary skill in the art to use an interposer with top and bottom pads are aligned and/or not aligned as taught by Dalmia in the electronic device of Takano, in order to be able to use the interposer in different top and bottom pitches of the mount pad for the electronic device.
Re Claim 29, Takano show and disclose
The DC-to-DC power converter of claim 21, further comprising at least one of an inductor and a transformer mounted to the printed circuit board (on any surface of the PCB) opposite the electrical component (since there are electrical components on both opposite sides of the PCB; see claim 21 above).
Re Claims 32 and 35, Takano show and disclose
The DC-to-DC power converter of claims 10 and 21 respectively, wherein the second current has a greater magnitude than the first current (since the first current and the second current could be different, see claim 10 and 21 above, 
Re Claims 33-34 and 36-37, Takano show and disclose
The DC-to-DC power converter of claims 32 and 35 respectively, wherein the first signal path includes at least one via for conducting the first current (signal paths through the interposer 12a-b, from electrodes 22a-b to electrode 32a-b, must have a via, fig. 2), 
Takano disclosed claimed invention except for the second signal path includes at least two vias for conducting the second current, the second signal path having more vias than the first signal path; the first signal path includes a number of vias for conducting the first current, and the second signal path includes a number of vias for conducting the second current, the number of vias of the second signal path being at least twice the number of vias of the first signal path; since the signal paths could have variety routings and one signal path could use one or more vias (see claims 10 and 21 above); therefore, it would have been obvious to one having ordinary skill in the art to use at least two vias for the second signal path to conduct the second current, to use more vias for the second signal path than the first signal path; to use a number of vias for the first and second signal paths, and to use at least twice the number of vias of the second signal path than the first signal path, in order to be able to have variety design choices of power distributing routings to meet current carrying capacity and circuit needs for the electronic device.  
Claims 13-14, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. in view of Daimia et al. and Blaquiere et al., further in view of Jensen (US20020074161).
Re Claims 13-14, 24 and 26, Takano, Daimia and Blaquiere disclose
The DC-to-DC power converter of claims 10, 12, 23 and 25 respectively, each of the first and second signal paths includes a pad with at least a via to carry a respective current through the interposer printed circuit board (The spacers 12a, 12b include through electrodes (not illustrated), [0040], The through electrodes electrically connect the bumps 23a, 23b that are provided on the first main surfaces (the upper surfaces in FIG. 2) of the spacers 12a, 12b, respectively, with the bumps 22a, 22b that are provided on the second main surfaces (lower surfaces in FIG. 2) of the spacers 12a, 12b, respectively. The spacers 12a, 12b may include a wiring layer electrically connected to the through electrodes, [0040]),
Takano, Daimia and Blaquiere do not disclose
each of the first and second signal paths includes at least two vias per pad to carry a respective current.
Jensen teaches a device wherein
each of the first and second signal paths includes at least two vias per pad to carry a respective current (fig. 2C).
Therefore, it would have been obvious to one having ordinary skill in the art to use one pad connecting more than two vias as taught by Jensen in the .
Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. in view of Daimia et al. and Blaquiere et al., further in view of Dominguez et al. (US20180041003).
Re Claims 15 and 27, Takano, Daimia and Blaquiere disclose
The DC-to-DC power converter of claims 10 and 21 respectively, 
Takano, Daimia and Blaquiere do not disclose
wherein the additional electrical component extends through a cut-out defined in the interposer printed circuit board.
Dominguez teaches a device wherein
the additional electrical component extends through a cut-out (205, fig. 2a) defined in the interposer printed circuit board (IC 206 may be positioned within the cut-out portion 205 of the interposer substrate 215, [0038]; fig. 2a-2b).
Therefore, it would have been obvious to one having ordinary skill in the art to use cut-out in the interposer as taught by Dominguez in the electronic device of Takano, in order be able to position additional electrical components in the cut-out of the interposer to save space for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130299845 US-20210036682 US-20150087991.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848